DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note

Examiner contacted Applicant representative Charles Ho on March 14th, 2022 discussing the content of the claims for speedy prosecution but no agreement has been reached.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 4-7, 10-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
As per claim 1, applicant is claiming “the display and the DECT server communicate with each other via a communication library msgkit”.  The specification only define specifically Para 38 that the display and the DECT Server communicate with each other via the communication library msgkit which is applicable to many fields. In the DECT system, the communication library msgkit can be used to control communication between different processes, for example, between the DECT Server and the display or between DECT and SIP.  However, it is not clear from the specification or is known in the field of communication for an ordinary skill in the art to understand what  communication library msgkit is which makes the claim difficult and vague.
Dependent claims does not overcome the deficiency of the independent claims as a whole.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-7, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
via DECT, so as to register information of the at least one cordless handset with the IP phone”. It is not clear what applicant mean by via DECT. Does it mean DECT server or DECT adapter or some other DECT function which is not defined in the claim language. The claim language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole.
Applicant is claiming in claim 1 “the display and the DECT server communicate with each other via a communication library msgkit” but does not define what is communication library msgkit is? Is the a protocol or something else. The specification specifically Para 38 also does not define it for one having ordinary skill in the art to understand what communication library msgkit is which makes the claim vague and indefinite for one having ordinary skill in the art to understand the invention as a whole.
Dependent claims does not overcome the deficiency of the independent claims as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. Pub. No. US 20080297585 A1 in view of Cobo et al. Pub. No. US 20190294777 A1 and further in view of Couse et al. Pub. No. US 20190141186 A1
	Regarding Claim 1, Chung teaches a communication device having a base station function (Fig. 1 Unit 100, a base station 100 i.e., communication device 100 having a base station function) of a Digital Enhanced Cordless Telecommunications (DECT) cellular system (Fig. 1 and Para 18, The wireless handset communicates with base station 104 over a wireless communications channel 106 using standard wireless connections such as in the 900 MHz, 1.8, 2.4 or 5.8 GHz bands using a suitable digital encoding protocol, for example, the Worldwide Digital Cordless Telecommunications (WDCT) or Digital Enhanced Cordless Telephone (DECT) standards for wireless 
	an IP phone (Fig. 1 Unit 102 and Para 19, internet interface device 102 i.e., IP phone) and a DECT adapter (Fig. 1 Unit 100 Para 19, base 100 i.e., DECT adapter), wherein the IP phone is connected to the DECT adapter (Para 19, Communication between the base 100 and the internet interface device 102 is effected by a wireline coupling 103 which is preferably over a standard coupling interface such as a universal serial bus (USB) connection or an IEEE 1394 connection which facilitates exchange of call control and supervision signaling between the handset and the base station and the internet interface device 102 i.e., the IP phone is connected to the DECT adapter), to form a base station (Para 18, A base station 100 connects to an Internet Interface Appliance 102 having a computer processor adapted for running user agent client applications to effect voice over protocol (VoIP) or instant messenger communications over a network such as the Internet 104 i.e., form a base station); and
	the DECT adapter (fig. 1 Unit 108) is configured to wirelessly communicate (Para 18,  A telephone handset 106 is in wireless communications with the base station 100 over a wireless channel 108 ) with at least one cordless handset (Fig. 1 Unit 106 telephone headset i.e., one cordless handset) via DECT,  so as to register information of the at least one cordless handset with the IP phone (Para 18, The wireless handset communicates with base station 104 over a wireless communications channel 106 using standard wireless connections such as in the 900 MHz, 1.8, 2.4 or 5.8 GHz bands using a suitable digital encoding protocol, for example, the Worldwide Digital Cordless Telecommunications (WDCT) or Digital Enhanced Cordless Telephone (DECT) 
	wherein the IP phone (Para 21 Internet interface appliance 102) comprises a display (Para 21, user output devices such as a computer monitor 114 to output a graphical display) and a DECT server (Para 22, PC runs an operating system (OS) program, such as a version of Linux (trademark) or of the Windows (trade-mark) operating system provided by Microsoft (trademark), for example, Windows Vista (trademark) or Windows XP (trademark). The operating system provides a framework to establish and operate software providing driver functionality to interact with the USB interface 150 including a human interface device driver (HID) 152 as well as a bidirectional media driver 154. The media driver 154 accommodates audio data streams and image data streams including either still image or moving image or video data streams. The media driver provides the capability to support data transfer in either direction to represent the audio portion and or the video portion of the streaming data. The USB bridge application 156 controls communication with the USB interface 150 and interacts with one or more VoIP soft clients 158, where Skype (trademark), Yahoo Messenger (trademark) and Windows Live Messenger (trademark) are shown by way of example in the figure. The softphone clients 158 control and facilitate communication over the internet 104 with a VoIP service provider messaging server 118 to initiate and receive messages or calls to and from other remote users 116 of the VoIP service corresponding to the selected softphone client operating on the PC internet interface device i.e., DECT server):

	the DECT server (Fig. 1 Unit 102)  and the DECT adapter (Fig. 1 Unit 102) communicate with each other via a Universal Serial Bus (USB) (Para 19, Communication between the base 100 and the internet interface device 102 is effected by a wireline coupling 103 which is preferably over a standard coupling interface such as a universal serial bus (USB) connection or an IEEE 1394 connection which facilitates exchange of call control and supervision signaling between the handset and the base station and the internet interface device 102); and 

	Chung does not specifically teach that the DECT server is configured to match the DECT adapter with the IP phone, where if the DECT adapter is successfully matched with the IP phone, the IP phone and the DECT adapter jointly form the base station. 
	However, in the same field of endeavor, Cobo teaches system 100 for managing access to a host computing device 102 by an external device 104. The host computing device 102 is described in this example as being a server operating within a data center. The host computing device 102 may include memory 106 on which sensitive information may be stored. The host computing device 102 may include one or more processors 108 configured to manage and implement functionality as requested by clients. The host computing device 102 may be operable with a computing device controller 110, a multiplexer (MUX) 112, and an interface 114 (Para 116).  
	Cobo teaches the BMC 124 may determine that the USB compatible device is connected to the USB compatible interface. In an example, the sensor 126 may be operatively connected to the data line 118 for detecting whether there is current draw on the data line 118. The method of FIG. 3 also includes receiving 306, at the computing device controller, access information upon connection of the USB compatible device to 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Chung with the method of Cobo so as to prevent unauthorized extraction of sensitive data thus protecting computing device from unauthorized extraction, misuse, or harmful data by use of an external device (See Cobo Para 3 and 4). 

	However, in the same field of endeavor, Couse teaches audio accessory 103 is in communication with the communication device 101 via a respective connection 107-1, 107-2, 107-3 (interchangeably referred to hereafter, collectively, as the connections 107 and, generically, as a connection 107). Each connection 107 may be wired or wireless as desired. For example, as depicted, the audio accessory 103-1 comprises a DECT (digital enhanced cordless communications) handset and hence the respective connection 107-1 is wireless. However the audio accessories 103-2, 103-3 respectively comprise a headset and a speakerphone device, and the respective connections 107-2, 107-3 may each be wireless and/or wired as desired i.e., the IP phone further comprises a corded handset (Para 18)
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Chung with the method of Cobo and further in view of Couse so as to provide seamless mobile integration using wireless and wired technology thus support the same functionality in multiple environment.
	Regarding Claim 6, Chung teaches wherein the IP phone and the DECT adapter are detachably connected via a USB interface of the IP phone (Para 22).
Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. Pub. No. US 20080297585 A1 in view of Cobo et al. Pub. No. US 20190294777 A1 and further in view of Couse et al. Pub. No. US 20190141186 A1 and further in view of Mitel MiVoice 6930 Phone 58015128 Nov 2016
	Regarding Claim 4, Chung, Cobo and Couse does not specifically teach further comprising a voice handover module, wherein the voice handover module is configured to, upon receiving a call handover instruction, hand over the currently incoming call between the corded handset and the cordless handset, or between a plurality of cordless handsets of which information is registered with the IP phone.
	However, in the same field of endeavor, Mitel teaches moving audio from an active mobile call between your mobile phone and Mitel MiVoice 6930 phone and suggest that switching mobile phone audio from your Mitel MiVoice 6930 IP phone to your mobile phone and back again is performed by a one-key-press method. Press the Push call softkey to push the mobile call audio from your Mitel MiVoice 6930 IP Phone to your mobile phone i.e., the voice handover module is configured to, upon receiving a call handover instruction, hand over the currently incoming call between the corded handset and the cordless handset, or between a plurality of cordless handsets of which information is registered with the IP phone (Page 79 Line 1-6).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Chung with the method of Cobo and further in view of Couse and further in view of Mitel so as to enable capability for the user to switch between corded and cordless handset thus achieve richer and clearer handsfree conversation without any interruption (See Mitel Page 5).
	Regarding Claim 5, Chung, Cobo and Couse does not specifically teach wherein the call handover instruction is generated when a corresponding instruction key on the IP phone is triggered.

	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Chung with the method of Cobo and further in view of Couse and further in view of Mitel so as to enable capability for the user to switch between corded and cordless handset thus achieve richer and clearer handsfree conversation without any interruption (See Mitel Page 5).
	Claim 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. Pub. No. US 20080297585 A1 in view of Cobo et al. Pub. No. US 20190294777 A1 and further in view of Couse et al. Pub. No. US 20190141186 A1 and further in view of Wu et al. Pub. No. US 20110286443 A1
	Regarding Claim 7, it has been rejected for the same reasons as claim 1. Chung, Cobo and Couse does not specifically teach  DECT cellular system in claim 1 is able to roam between the plurality of base stations.
	However, in the same field of endeavor, Wu teaches from Fig. 6 step 601 is for the DECT-VoIP handset to register to VoIP server. In step 603, when a DECT-VoIP handset roams to the coverage area of another DECT-VoIP apparatus, DECT-VoIP 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Chung with the method of Cobo and further in view of Couse and further in view Wu so as to provide a solution to enable roaming mobility of the current DECT-VoIP to make the DECT technology an even more attractive alternative (See Wu Para 8).
	Regarding Claim 12, it has been rejected for the same reasons as claim 6. Chung, Cobo and Couse does not specifically teach  DECT cellular system in claim 6 is able to roam between the plurality of base stations.

	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Chung with the method of Cobo and further in view of Couse and further in view Wu so as to provide a solution to enable roaming mobility of the current DECT-VoIP to make the DECT technology an even more attractive alternative (See Wu Para 8).

10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. Pub. No. US 20080297585 A1 in view of Cobo et al. Pub. No. US 20190294777 A1 and further in view of Couse et al. Pub. No. US 20190141186 A1 and further in view of Mitel MiVoice 6930 Phone 58015128 Nov 2016 and further in view of Wu et al. Pub. No. US 20110286443 A1
	Regarding Claim 10, it has been rejected for the same reasons as claim 4. Chung, Cobo,  Couse and Mitel does not specifically teach  DECT cellular system in claim 4 is able to roam between the plurality of base stations.
	However, in the same field of endeavor, Wu teaches from Fig. 6 step 601 is for the DECT-VoIP handset to register to VoIP server. In step 603, when a DECT-VoIP handset roams to the coverage area of another DECT-VoIP apparatus, DECT-VoIP handset requests to the VoIP server for a new registration. In Step 605, upon receiving the new registration request, the VoIP server will page the previous DECT-VoIP apparatus to find out whether the DECT-VoIP handset is still present at the VoIP client of the previously registered DECT-VoIP apparatus. It is worth noting that this paging command is a background paging between the DECT-VoIP apparatus and the DECT-VoIP handset without activating the handset's ringer. Step 607 is to determine whether the roaming of the DECT-VoIP handset is a normal roaming by the response of the above background paging command. If the DECT-VoIP handset cannot be paged at the previous registered DECT-VoIP apparatus, the DECT-VoIP handset is determined to have roamed to a new location and wants to connect to VoIP server for a new registration, as shown in step 609A. In other words, a normal roaming has occurred and the VoIP server will accept this new registration and notify the previously registered 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Chung, Cobo, Couse and Mitel and further in view Wu so as to provide a solution to enable roaming mobility of the current DECT-VoIP to make the DECT technology an even more attractive alternative (See Wu Para 8).
	Regarding Claim 11, , it has been rejected for the same reasons as claim 5. Chung, Cobo,  Couse and Mitel does not specifically teach  DECT cellular system in claim 5 is able to roam between the plurality of base stations.
	However, in the same field of endeavor, Wu teaches from Fig. 6 step 601 is for the DECT-VoIP handset to register to VoIP server. In step 603, when a DECT-VoIP handset roams to the coverage area of another DECT-VoIP apparatus, DECT-VoIP handset requests to the VoIP server for a new registration. In Step 605, upon receiving the new registration request, the VoIP server will page the previous DECT-VoIP apparatus to find out whether the DECT-VoIP handset is still present at the VoIP client of the previously registered DECT-VoIP apparatus. It is worth noting that this paging command is a background paging between the DECT-VoIP apparatus and the DECT-VoIP handset without activating the handset's ringer. Step 607 is to determine whether the roaming of the DECT-VoIP handset is a normal roaming by the response of the above background paging command. If the DECT-VoIP handset cannot be paged at the previous registered DECT-VoIP apparatus, the DECT-VoIP handset is determined to have roamed to a new location and wants to connect to VoIP server for a new 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Chung, Cobo, Couse and Mitel and further in view Wu so as to provide a solution to enable roaming mobility of the current DECT-VoIP to make the DECT technology an even more attractive alternative (See Wu Para 8).

	Response to Arguments
Applicant’s arguments, see Pages 5-9, filed on 1/11/2022, with respect to the rejection(s) of claim(s) 1, 4-7, 10-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chung et al. Pub. No. US 20080297585 A1 in view of Cobo et al. Pub. No. US 20190294777 A1 and further in view of Couse et al. Pub. No. US 20190141186 A1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nix, JR et al. Pub. No. US 20120020293 A1 - VOIP ENABLED FEMTOCELL WITH A USB TRANSCEIVER STATION
Do et al. Patent No. US 6731945 B2 - Private wireless WAP system


Yealink SIP-T58V Smart Media Phone User Guide SIP-T58V and T58A Version 80.40 Nov 2017
EP 849965 A1 - Dual-mode telephone subscriber device has base station communicating with cordless telephone handset and provided with adaptor for reception of DCS-GSM mobile radio telephone
WO 2007059722 A1 - DECT TELEPHONE AND SYSTEM FOR DECT TELEPHONY

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647